Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In reply to the Non-Final Office Action mailed on 11/16/2020, the Applicant has filed a response on 1/27/2021 amending claims 1-7, 9-15 and 17-19. No claim has been added or cancelled.

Previous objections to the claims are withdrawn in view of Applicant’s amendments filed on 1/27/2021.

Previous rejections under 112(b) are withdrawn in view of Applicant’s amendments and arguments filed on 1/27/2021.

Allowable Subject Matter

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:



Regarding claim 1 (and similar claims 9 and 17), the prior art, taken alone or in combination, fails to teach or suggest the following limitations in combination with the rest of the claim, that is, the claim as a whole: “A system, comprising: a processor; and a memory coupled with the processor, wherein the memory is configured to provide the processor with instructions which when executed cause the processor to: receive a propagating signal transmitted through a propagating medium, wherein a detected disturbance to a signal property of the propagating signal is analyzed to detect whether a touch input has been provided; determine whether the detected disturbance matches a signature corresponding to a substance based on a comparison between a phase associated with the propagating signal and a phase associated with a phase reference; and in the event it is determined that the detected disturbance matches the signature corresponding to the substance, determine that the detected disturbance does not correspond to the touch input, wherein the detected disturbance is determined not to correspond to the touch input in the event a phase change between the phase associated with the propagating signal and the phase reference exceeds a phase related threshold”, as claimed in claim 1 (and similar claims 9 and 17).

Regarding claims 2-8, these claims are allowed based on their dependency on claim 1.



Regarding claims 10-16, these claims are allowed based on their dependency on claim 9.

Regarding claims 18-20, these claims are allowed based on their dependency on claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORYVID FIGUEROA-GIBSON whose telephone number is (571)272-5506.  The examiner can normally be reached on 9am-5pm, Monday -Friday, Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLORYVID FIGUEROA-GIBSON/Patent Examiner, Art Unit 2623   
			/AMARE MENGISTU/                                Supervisory Patent Examiner, Art Unit 2623